 



Exhibit 10.1



 

FORM OF

DEMAND PROMISSORY NOTE

 



$__________  , 2016

 

FOR VALUE RECEIVED, RESPIRERX PHARMACEUTICALS INC., a Delaware corporation (the
“Borrower”), with a mailing address at 126 Valley Road, Suite C, Glen Rock, New
Jersey 07452, hereby promises to pay on demand and to the order of (the
“Lender”), with an address of , or at such other place as the holder hereof may
designate in writing, the principal sum of ($__________), together with interest
thereon at the interest rate as set forth herein (the “Loan”). The Lender’s
books and records as to amounts due under this Note shall be conclusive absent
manifest error.

 

Principal and Interest. Principal and accrued interest thereon shall be
immediately due and payable upon demand of the Lender. Interest shall accrue on
the outstanding principal amount at a rate equal to 10% per annum. Interest
shall be calculated on the basis of the actual number of days elapsed and a year
of 365/366 days, as applicable. Any accrued but unpaid interest shall be added
to the principal balance on the last day of each year that the principal is
outstanding and unpaid.

 

Payments; Prepayments.

 

(a) Payment, when paid, shall be applied first to the payment of all interest
accrued and unpaid on this Note and then to payment on account of the principal
hereof.

 

(b) This Note may be prepaid in whole or in part at any time, without premium or
penalty. Each prepayment must be accompanied by a written notice of such
prepayment indicating the amount of such payment to be applied as a prepayment
of principal.

 

Default. If the Borrower fails to make any payment when the same shall become
due and payable, then the holder of this Note may declare the unpaid principal
balance under this Note to be immediately due and payable and thereupon such
balance shall become due and payable without presentation, protest or further
demand or notice of any kind, all of which are hereby expressly waived, and the
holder of this Note shall be entitled to receive, to the extent lawful, all
costs, including reasonable attorney’s fees and expenses, for the collection of
such amounts.

 

Time is of the Essence. Time is of the essence with respect to each and every
term and provision of this Note.

 

Security Agreement.

 

(a) To secure its obligations under this Note and to induce the Lender to extend
the Loan to the Borrower, the Borrower hereby grants, conveys and assigns to the
Lender a security interest in and to, all of such Borrower’s right, title and
interest in and to all of the following property, in all its forms, in each case
whether now or hereafter existing, whether now owned or hereafter acquired,
created or arising, and wherever located (collectively, but without duplication,
the “Collateral”): all Equipment, Inventory and other Goods, Accounts, General
Intangibles (including, without limitation, all of the Borrower’s patents and
patent applications, trademarks and trademark applications, registered
copyrights, domain names, and all licenses for the use of any patents,
trademarks, copyrights and domain names of the Borrower), Fixtures, Documents,
Letter-of-Credit Rights and Chattel Paper, Deposit Accounts, Instruments and
Investment Property, Commercial Tort Claims, Supporting Obligations, and all
Proceeds of any and all of the foregoing (as all such capitalized terms used in
this paragraph are as defined in the Uniform Commercial Code in effect in the
State of Delaware); provided, that to the extent that any of the foregoing
Collateral is subject, prior to the date hereof, to a security interest in favor
of a third party and the agreement with such third party expressly prohibits any
grant of a security interest therein, the Borrower will not be deemed to have a
security interest in such Collateral only for so long as such prohibition
continues. This Note shall constitute a security agreement for the purpose of
granting to the Lender a security interest in the Collateral. The Borrower makes
no representation to the Lender as to value of any Collateral or the priority of
any lien on the Collateral which is granted hereby by the Borrower to the Lender
in relation to any other liens on the Collateral which may exist of record as of
the date hereof. By its acceptance of this Note, the Lender agrees hereby that
to the extent that a prior security interest has been granted in and a lien
exists on any of the Collateral pursuant to any other security agreement and
perfected lien, the Lender shall have a lien which is subordinate to such prior
lien of record.

 

   

   

 

(b) The Borrower hereby authorizes the Lender, and appoints the Lender as its
attorney-in-fact, to file in such office or offices as the Lender deems
necessary or desirable, such financing and continuation statements and
amendments and supplements thereto, and such other documents as the Lender may
require to perfect, preserve and protect the security interests granted herein.

 

(c) The Borrower agrees that from time to time, at the expense of the Borrower,
it will promptly execute and deliver all such further instruments and documents,
and take all such further action as may be necessary or desirable, or as the
Lender may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Lender to
exercise and enforce its rights and remedies hereunder and with respect to any
Collateral or to otherwise carry out the purposes of this security agreement.

 

(d) The Borrower will, at its sole cost and expense, preserve and defend the
Collateral, keep the Collateral in good condition at all times, and preserve the
Collateral free and clear of all other liens and encumbrances, except liens
which the Lender has consented to and for taxes not yet due and payable.
However, the foregoing will not prevent the Borrower from terminating its
interest in and/or abandoning any Collateral if, in its reasonable discretion,
such Collateral has no further value to the Borrower.

 

(e) The Borrower will not sell any Collateral outside the ordinary course of
business without the prior written consent of the Lender, which consent shall
not be unreasonably withheld, delayed or conditioned.

 

(f) The Borrower will keep itself and the Collateral insured against all hazards
in such amounts as the Lender may reasonably require.

 

   

   

 

(g) Upon the occurrence and during the continuation of a default hereunder, the
Lender may exercise, in addition to any other rights and remedies provided
herein, under other contracts and under law, all the rights and remedies of a
secured party under the Uniform Commercial Code.

 

Waiver. The Borrower hereby waives, unless otherwise provided for in this Note,
demand, notice of presentment, protest, notice of dishonor and protest, rights
or extension and any defense by reason of extension of time or other indulgences
granted by the Lender.

 

Notices. Any notice, presentation or demand to or upon the Borrower in respect
of this Note may be given or made by being mailed by registered or certified
mail addressed to the Borrower at the address first written above or, if any
other address shall at any time be designated for this purpose by the Borrower
in writing to the holder of this Note at the time of such notice, to such other
address. Notice shall be deemed received three (3) days after posting the same.
Notice may also be given by hand-delivery.

 

Costs and Expenses.

 

(a) If the Lender retains the services of legal counsel in order to enforce any
remedy available to the Lender under any document or instrument evidencing or
securing the Loan, attorney’s fees which are reasonable and actually incurred by
the Lender shall be payable on demand by the Borrower to the Lender, and the
Borrower shall also pay on demand the cost of any and all other costs reasonably
incurred by the Lender in connection with proceedings to recover any sums due
hereunder. Any such amounts not paid promptly on demand shall be added to the
outstanding principal balance of this Note and shall bear interest at the stated
interest rate of this Note until paid in full.

 

(b) Nothing contained herein shall limit or impair the obligation of the
Borrower to pay any and all costs and expenses for which the Borrower is
otherwise liable to the Lender as provided by law.

 

Miscellaneous.

 

(a) Any provision hereof found to be illegal, invalid or unenforceable for any
reason whatsoever shall not affect the validity, legality or enforceability of
the remaining provisions hereof.

 

(b) If the effective interest rate on this Note would otherwise violate any
applicable usury law, then the interest rate shall be reduced to the maximum
permissible rate retroactively to the original date of this Note, and any
payment received by the holder in excess of the maximum permissible rate shall
be treated as a prepayment of the principal of this Note.

 

(c) This Note shall inure to the benefit of the Lender and its heirs, estate,
personal representatives and legal guardians, endorsees and assigns. This Note
may not be assigned by either the Borrower or the Lender without the prior
written consent of the other party.

 

   

   

 

(d) The descriptive headings of this Note are inserted for convenience only and
shall not affect the meaning or construction of any of the provisions of this
Note.

 

(e) The terms of this Note may be amended and any rights of the Lender hereunder
may be waived only if such amendment or waiver is in writing and is signed by
the Lender and the Borrower.

 

Governing Law. The validity, construction and enforceability of this Note shall
be construed in accordance with and governed by the laws of the State of
Delaware, excluding rules relating to conflicts of law.

 

This Note has been duly executed by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms. All covenants and promises in this Note shall bind the successors and
permitted assigns of the Borrower.

 

[Signature Page Follows]

 

   

   

 

IN WITNESS WHEREOF, the Borrower has duly executed this Demand Promissory Note
effective as of the day and year first above written.



 



  RESPIRERX PHARMACEUTICALS INC.

 

  By:   Name:     Title:  

 

   

   

 

